                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                         CRIMINAL MINUTES

Date: December 18, 2019             Time: 9:33 – 9:43           Judge: MAXINE M. CHESNEY
                                          = 10 minutes


Case No.: 18-cr-00465-MMC- Case Name: UNITED STATES v. United Microelectronics Corporation
1                                                                  Fujian Jinhua Integrated Circuit

Attorney for Plaintiff: Laura Vartain Horn
Attorney for Defendant (United Microelectronics): Leslie Caldwell
Attorney for Defendant (Fujian Jinhua): Christine Wong

 Deputy Clerk: Tracy Geiger                         Court Reporter: Ruth Ekhaus
 Interpreter: N/A                                   Probation Officer: N/A


                                            PROCEEDINGS

Further Status Conference – held.

Government counsel is continuing to produce (voluminous) discovery to defense.



CASE CONTINUED TO: February 12, 2020 at 2:15 pm for Further Status Conference




EXCLUDABLE DELAY:
Category: Preparation of Counsel
Begins: December 18, 2019
Ends: February 12, 2020
